

113 HR 3412 IH: Flexibility to Innovate for College Affordability Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3412IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Gowdy (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Higher Education Regulatory Reform Task Force, to expand the experimental sites initiative under the Higher Education Act of 1965 to reduce college costs for students, and for other purposes.1.Short titleThis Act may be cited as the Flexibility to Innovate for College Affordability Act.2.Higher Education Regulatory Reform Task Force(a)Task Force establishedNot later than 2 months after the date of enactment of this Act, the Secretary of Education shall establish the Higher Education Regulatory Reform Task Force.(b)MembershipThe Higher Education Regulatory Reform Task Force shall include—(1)the Secretary of Education or the Secretary’s designee;(2)the head of each other Federal agency (or such head’s designee) that the Secretary of Education determines to be relevant to the activities of the Higher Education Regulatory Reform Task Force;(3)a representative of the Advisory Committee on Student Financial Assistance established under section 491 of the Higher Education Act of 1965 (20 U.S.C. 1098);(4)representatives from the higher education community, including—(A)institutions of higher education, with equal representation of public and private nonprofit institutions, and two-year and four-year institutions, and with not less than 25 percent of such representative institutions carrying out distance education programs; and(B)nonprofit organizations representing institutions of higher education; and(5)any other entity or individual the Secretary of Education determines appropriate.(c)Activities(1)Report requiredNot later than 6 months after the date of enactment of this Act, the Secretary of Education shall submit to Congress and make available on a publicly available website a report (in this Act referred to as the Higher Education Regulatory Reform Report) prepared by the Higher Education Regulatory Reform Task Force on Federal regulatory requirements for institutions of higher education. In prioritizing the review and consideration of such regulatory requirements for the purposes of the Higher Education Regulatory Reform Report, the Higher Education Regulatory Reform Task Force shall give highest priority to regulations that are in effect at the time of such review and consideration and related to—(A)State authorization of distance education;(B)the Integrated Postsecondary Education Data System (IPEDS);(C)the Office of Management and Budget’s A–21 Circular;(D)reporting under the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act;(E)calculation of default rates under section 435(a) of the Higher Education Act of 1965;(F)gainful employment;(G)revenue requirements for institutions of higher education under section 487(a)(24) and (d) of the Higher Education Act of 1965; and(H)the Single Audit Act of 1984 and the Office of Management and Budget’s A–133 Circular.(2)Contents of reportThe Higher Education Regulatory Reform Report shall contain the following with respect to regulatory requirements for institutions of higher education:(A)A list of rules that are determined to be outmoded, duplicative, ineffective, or excessively burdensome.(B)For each rule listed in accordance with subparagraph (A) and that is in effect at the time of the review under subparagraph (A), an analysis of whether the costs outweigh the benefits for such rule.(C)Recommendations to consolidate, modify, simplify, or repeal such rules to make such rules more effective or less burdensome.(D)A description of the justification for and impact of the recommendations described in subparagraph (C), as appropriate and available, including supporting data for such justifications and the financial impact of such recommendations on institutions of higher education of varying sizes and types.(E)Recommendations on the establishment of a permanent entity to review new regulatory requirements affecting institutions of higher education.(3)Notice and commentAt least 30 days before submission of the Higher Education Regulatory Reform Report required under paragraph (1), the Secretary of Education shall publish the report in the Federal Register for public notice and comment. The Higher Education Regulatory Reform Task Force may modify the report in response to any comments received before submission of the report to Congress.(d)Definition of institution of higher educationFor the purposes of this section, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term does not include institutions described in subsection (a)(1)(C) of such section 102.3.Expedited consideration by Congress(a)Presentation of Higher Education Regulatory Reform Report to Congress and expedited consideration(1)In generalThe President shall propose, at the time and in the manner provided in paragraph (2), the carrying out of all or part of the recommendations contained in the Higher Education Regulatory Reform Report prepared by the Higher Education Regulatory Reform Task Force in accordance with section 2.(2)Transmittal of special messageNot later than 120 days after the submission of the Higher Education Regulatory Reform Report to Congress under section 2(c), the President shall transmit to Congress a special message to carry out all or part of the recommendations contained in such Report. The President shall include with that special message a bill that would carry out the recommendations. The President may not transmit more than one such special message each year.(3)Expedited consideration of President’s Higher Education Regulatory Reform bill(A)Higher Education Regulatory Reform billWithin 14 days after the President submits to Congress a bill under paragraph (2), the majority leader of the House of Representatives and the majority leader of the Senate shall each introduce such bill, by request.(B)Consideration in the House of Representatives(i)Referral and reportingAny committee of the House of Representatives to which such bill is referred shall report it to the House without amendment not later than the 14th legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.(ii)Proceeding to considerationNot later than 21 legislative days after such bill is reported or a committee has been discharged from further consideration thereof, it shall be in order to move to proceed to consider such bill in the House. Such a motion shall be highly privileged and not debatable, and shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion provided that such notice may not be given until such bill is reported or a committee has been discharged from further consideration thereof. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(iii)ConsiderationIf the motion to proceed is agreed to, the House shall immediately proceed to consider such bill in the House without intervening motion. Such bill shall be considered as read. All points of order against the bill and against its consideration are waived. The previous question shall be considered as ordered on the bill to its passage without intervening motion except 4 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of the bill shall not be in order.(C)Consideration in the Senate(i)Committee actionThe appropriate committee of the Senate shall report without amendment the bill referred to in subparagraph (A) not later than the seventh session day after introduction. If a committee fails to report the bill within that period or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, the Committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.(ii)Motion to proceedNot later than 3 session days after the bill is reported in the Senate or the committee has been discharged thereof, it shall be in order for any Senator to move to proceed to consider the bill in the Senate. The motion shall be decided without debate and the motion to reconsider shall be deemed to have been laid on the table. Such a motion shall not be in order after the Senate has disposed of a prior motion to proceed with respect to the draft bill.(iii)ConsiderationIf a motion to proceed to the consideration of the draft bill is agreed to, the Senate shall immediately proceed to consideration of the draft bill without intervening motion, order, or other business, and the draft bill shall remain the unfinished business of the Senate until disposed of. Consideration on the bill in the Senate under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours equally divided in the usual form. All points of order against the draft bill or its consideration are waived. Consideration in the Senate on any debatable motion or appeal in connection with the draft bill shall be limited to not more than 10 hours. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the draft bill is not in order. A motion to reconsider the vote by which the draft bill is agreed to or disagreed to is not in order.(D)Amendments prohibitedNo amendment to, or motion to strike a provision from, the draft bill considered under this section shall be in order in either the House of Representatives or the Senate.(E)Coordination with action by other houseIf, before passing the bill, one House receives from the other a bill—(i)the bill of the other House shall not be referred to a committee; and(ii)the procedure in the receiving House shall be the same as if no bill had been received from the other House until the vote on passage, when the bill received from the other House shall supplant the bill of the receiving House.(F)LimitationThis paragraph shall apply only to the bill referred to in subparagraph (A), introduced pursuant to such subparagraph.(b)DefinitionFor purposes of this section, continuity of a session of either House of Congress shall be considered as broken only by an adjournment of that House sine die, and the days on which that House is not in session because of an adjournment of more than 3 days to a date certain shall be excluded in the computation of any period.4.Expanding the experimental sites initiativeSection 487A(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1094a(b)(3)) is amended—(1)in subparagraph (B)—(A)by inserting (other than for purposes of an experiment described in subparagraph (C)) after award amounts; and(B)by inserting , such as an experiment described in subparagraph (D) after results of the experiment; and(2)by adding at the end the following new subparagraphs:(C)Waivers of grant and loan maximum award amountsThe Secretary is authorized to waive any requirements in this title or regulations prescribed under this title relating to grant and loan maximum award amounts (or any other requirements or regulations that may bias the results of the experiment described in this subparagraph) for any institution participating as an experimental site under subparagraph (A) to carry out an experiment to, with respect to each student whose workload exceeds the minimum workload that the institution considers a full-time academic workload for the program of study that the student is pursuing, increase the maximum Federal Pell Grant and loan award amounts for the student in proportion to the amount that the student’s workload exceeds such minimum full-time academic workload, so long as the institution demonstrates to the Secretary that the experiment described in this subparagraph will assist in decreasing the total the cost of attendance (defined in section 472) for the student.(D)Waivers for competency-based learningThe Secretary is authorized to waive any requirements in this title or any regulations prescribed under this title (including any accreditation requirements or any other requirements or regulations that may bias the results of the experiment described in this subparagraph) for any institution participating as an experimental site under subparagraph (A) to carry out an experiment to provide Federal grant and loan awards to—(i)students enrolled in remedial courses or competency-based learning programs, which are not accredited, but are approved by the institution and provide competencies for success in certain programs of study at the institution;(ii)students (or potential students) to pay for the test fees of tests, based on the results of which the institution may award the students academic credit for prior learning; or(iii)secondary school students enrolled in courses at the institution,so long as the institution demonstrates to the Secretary that the experiment described in this subparagraph will assist in decreasing the total the cost of attendance (defined in section 472) for such students..